Appeal by the self-insured employer from a decision and award of the Workmen’s Compensation Board. The claimant who worked as a mechanic was called out to a disabled bus on April 13, 1957. A tow truck was required to return the bus to the garage and the claimant then helped the tow truck driver to dismantle the tow bar. They lifted the tow bar, which weighed 125 pounds, over their heads and placed it on the truck. The claimant at that time experienced pain in his chest, his heart beat fast, he felt exhausted and was out of breath. The pain remained the next day and he consulted a doctor. The claimant was out of work fop three weeks, returning on May 5, *6541957. He testified that thereafter he experienced palpitation and heavy breathing upon exertion or strain. On May 11, 1957, he consulted another doctor and thereupon filed a claim for compensation. The hoard has found that as a result of the lifting incident the claimant sustained accidental injuries in the nature of a coronary insufficiency and that he is entitled to further medical treatment for his condition. The appellant contends that the coronary insufficiency which the board has found to be related to the incident of April 13, 1957, was a temporary condition and that there is no substantial evidence to support a finding of a continuing medical disability. The claimant clearly had pre-existing conditions of hypertension and diabetes. There is, however, substantial medical evidence in the record indicating that the coronary insufficiency which resulted from the accident is of a permanent and continuing nature. The claimant is thus entitled to and the board properly authorized further medical treatment for the industrially related coronary insufficiency. Decision and award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Bergan, P. J., Coon, Gibson, Herlihy and Reynolds, JJ.